Exhibit (10)(iii)(A)(4)

CINCINNATI BELL INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

(As amended and restated effective as of January 1, 2005)

1. Introduction to Plan.

1.1 Name and Sponsor of Plan. The name of this Plan is the Cincinnati Bell Inc.
Executive Deferred Compensation Plan, and its sponsor is CBI.

1.2 Purpose of Plan. The purpose of the Plan is to provide deferred compensation
for a select group of management and highly compensated employees of the Company
(within the meaning of title I of ERISA).

1.3 Effective Amendment Date of Plan and Effect of Plan On Prior Deferrals.

(a) Deferred Compensation Subject To Following Terms of This Document. In order
to conform the Plan to the requirements of the American Jobs Creation Act of
2004, this document amends and restates the Plan effective as of the Effective
Amendment Date (January 1, 2005). The provisions of sections 2 through 9 hereof
apply to but only to:

(1) amounts that are attributable to compensation that is deferred under section
3 hereof on or after the Effective Amendment Date;

(2) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date but was not
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date; and

(3) amounts that are attributable to compensation that was deferred under the
provisions of the Prior Plan prior to the Effective Amendment Date and was
earned and vested (within the meaning of Section 1.409A-6(a)(2) of the Treasury
Regulations) prior to the Effective Amendment Date, but only if the provisions
of the Prior Plan that apply to any such compensation are materially modified
(within the meaning of Section 1.409A-6(a)(4) of the Treasury Regulations). This
document does not by itself materially modify such provisions.

(b) Effective Date of Following Terms of This Document When Applied To
Pre-Effective Amendment Date Deferred Compensation. Any amounts described in
paragraph (a)(2) and (3) of this subsection 1.3 shall, beginning as of the
Effective Amendment Date, be subject to the terms of sections 2 through 9 hereof
as if this document had been in effect at the time that such amounts were
originally deferred under the provisions of the Prior Plan.

(c) Incorporation of Terms of Prior Plan. Notwithstanding any other provision of
the Plan, except as provided in paragraph (a)(2) and (3) of this subsection 1.3,
all rules (including rules as to assumed investments and distributions) that
relate to amounts deferred under the Prior Plan, adjusted by assumed earnings
and losses thereon as determined under the provisions of the Prior Plan, shall
be governed solely by the terms of the Prior Plan (which terms are incorporated
herein by reference).

 

1



--------------------------------------------------------------------------------

2. General Definitions. For all purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless the context clearly indicates
otherwise.

2.1 “Account” means, with respect to any Participant, the bookkeeping account
maintained for the Participant under the terms of this Plan and to which amounts
are credited or otherwise allocated under section 4 hereof in order to help
determine the Participant’s benefits under the Plan.

2.2 “Beneficiary” means, with respect to any Participant, the person or entity
designated by the Participant, on forms furnished and in the manner prescribed
by the Committee, to receive any benefit payable under the Plan after the
Participant’s death. If a Participant fails to designate a beneficiary or if,
for any reason, such designation is not effective, his or her “Beneficiary”
shall be deemed to be his or her surviving spouse or, if none, his or her
estate.

2.3 “Board” means the Board of Directors of CBI.

2.4 “CBI” means Cincinnati Bell Inc. (and, except for purposes of determining
whether a Change in Control has occurred, any legal successor to Cincinnati Bell
Inc. that results from a merger or similar transaction).

2.5 “Change in Control” means the occurrence of any of the events described in
paragraphs (a), (b), and (c) of this subsection 2.5. All of such events shall be
determined under and, even if not so indicated in the following paragraphs of
this subsection 2.5, shall be subject to all of the terms of
Section 1.409A-3(i)(5) of the Treasury Regulations.

(a) A change in the ownership of CBI (within the meaning of
Section 1.409A-3(i)(5)(v) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(v) of the Treasury Regulations provides that a change in
the ownership of CBI occurs when a person or more than one person acting as a
group acquires outstanding voting securities of CBI that, together with stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of CBI.

(b) A change in the effective control of CBI (within the meaning of
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations). In very general terms,
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations provides that a change in
the effective control of CBI occurs either:

(1) when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of CBI possessing 30%
or more of the total voting power of the stock of CBI; or

(2) when a majority of members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.

(c) A change in the ownership of a substantial portion of the assets of CBI
(within the meaning of Section 1.409A-3(i)(5)(vii) of the Treasury Regulations).
In very general

 

2



--------------------------------------------------------------------------------

terms, Section 1.409A-3(i)(5)(vii) of the Treasury Regulations provides that a
change in the ownership of a substantial portion of the assets of CBI occurs
when a person or more than one person acting as a group acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) assets from CBI that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of CBI immediately prior to such acquisition or
acquisitions.

2.6 “Code” means the Internal Revenue Code of 1986, as it exists as of the
Effective Amendment Date and as it may thereafter be amended. A reference to a
specific section of the Code shall be deemed to be a reference both (i) to the
provisions of such section as it exists as of the Effective Amendment Date and
as it is subsequently amended, renumbered, or superseded (by future legislation)
and (ii) to the provisions of any section of the Treasury Regulations that is
issued under such section.

2.7 “Committee” means the committee appointed to administer the Plan under the
provisions of subsection 6.1 hereof.

2.8 “Common Shares” means common shares, par value $0.01 per share, of CBI.

2.9 “Company” means all of the Employers considered collectively.

2.10 “Effective Amendment Date” means January 1, 2005.

2.11 “Employee” means any person who is a common law employee of the Company
(i.e., a person whose work procedures are subject to control by the Company) and
is treated as an employee on an employee payroll of the Company.

2.12 “Employer” means each of: (i) CBI; and (ii) each other corporation or other
organization that is deemed to be a single employer with CBI under
Section 414(b) or (c) of the Code (i.e., as part of a controlled group of
corporations that includes CBI or under common control with CBI).

2.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
exists as of the Effective Amendment Date and as it may thereafter be amended. A
reference to a specific section of ERISA shall be deemed to be a reference both
(i) to the provisions of such section as it exists as of the Effective Amendment
Date and as it is subsequently amended, renumbered, or superseded (by future
legislation) and (ii) to the provisions of any government regulation that is
issued under such section as of the Effective Amendment Date or as of a later
date.

2.14 “Key Employee” means, as of any date, an Employee (i) whose annual rate of
base pay and targeted bonus in effect at the start of the calendar year in which
such date occurs (or, if such date occurs in the same calendar year in which the
Employee’s first day of employment with the Company falls, an Employee whose
annual rate of base pay and targeted bonus in effect on his or her first day of
employment by the Company) exceed the Tax-Qualified Plan Annual Compensation
Limit that applies to such calendar year and (ii) to whom participation in the
Plan has been offered by any Employer on or prior to such date.

 

3



--------------------------------------------------------------------------------

2.15 “Participant” means a person who as a Key Employee elects or elected to
defer any amounts under this Plan. Such person shall remain a Participant until
the amounts allocated to his or her Account have been fully paid and/or
forfeited, as the case may be.

2.16 “Performance-Based Compensation” means, with respect to any Key Employee,
any compensation provided by an Employer to the Key Employee (i) where the
amount of, or entitlement to, the compensation is contingent on the satisfaction
of preestablished organizational or individual performance criteria relating to
a performance period of at least twelve months in which the Key Employee
performs services for the Company and (ii) which constitutes “performance-based
compensation” within the meaning of, and in accordance with the rules of,
Section 1.409A-1(e) of the Treasury Regulations.

2.17 “Plan” means the Cincinnati Bell Inc. Executive Deferred Compensation Plan.
This document amends and restates the Plan effective as of the Effective
Amendment Date to the extent indicated by subsection 1.3 hereof.

2.18 “Prior Plan” means the versions of the Plan that were in effect before the
Effective Amendment Date.

2.19 “Tax-Qualified Plan Annual Compensation Limit” means, with respect to any
calendar year, the annual compensation limit that, for any plans that are
subject to Code Section 401(a), applies for plan years beginning in such
calendar year under Section 401(a)(17) of the Code (as such limit is adjusted
for such plan years under Section 401(a)(17)(B) of the Code).

2.20 “Tax Year” means, with respect to any Key Employee, the Key Employee’s
taxable year for federal income tax purposes. Unless the Company or the
Committee is notified otherwise by the Key Employee, the Company and the
Committee may assume for purposes of this Plan that a Key Employee’s Tax Year is
a calendar year.

2.21 “Treasury Regulations” means all final regulations issued by the U.S.
Department of the Treasury under the Code, as such regulations exist as of the
date on which this document is executed on its final page by an officer or
representative of CBI and as they are subsequently amended, renumbered, or
superseded. A reference to a specific section or paragraph of the Treasury
Regulations shall be deemed to be a reference to the provisions of such section
or paragraph as it exists as of the date on which this document is executed on
its final page by an officer or representative of CBI and as it is subsequently
amended, renumbered, or superseded.

3. Deferral Elections and Company Match.

3.1 Election of Deferrals of Basic Salary and Cash Awards.

(a) Initial Deferral Election.

(1) Subject to such administrative rules as the Committee may prescribe, a Key
Employee may elect for any Tax Year (for purposes of this paragraph (a), the
“subject Tax Year”), by completing a deferral form or forms and filing such form
or forms with the Committee but not in any event after the last day of the
immediately preceding Tax Year (or, if the subject Tax Year is the Tax Year in
which he or she first becomes a Key Employee, not in any event beyond 30 days
after the date on which he or she or she first becomes a Key Employee), to defer
the receipt of:

(A) any whole percent or whole dollar amount (but not a percent or amount that
is in excess of 75%, or such larger percentage as may be prescribed by the
Committee) of his or her Basic Salary that is earned by him or her in the
subject Tax Year or in the portion of the subject Tax Year that is designated by
him or her in his or her deferral election (and also, if the subject Tax Year is
the Tax Year in which he or she first becomes a Key Employee, that is earned by
him or her after his or her deferral election is filed with the Committee);
and/or

 

4



--------------------------------------------------------------------------------

(B) any whole percent (up to 100%) or any whole dollar amount (not less than
$1,000) of his or her Cash Awards that are earned by him or her in the subject
Tax Year or in the portion of the subject Tax Year that is designated by him or
her in his or her deferral election (and also, if the subject Tax Year is the
Tax Year in which he or she first becomes a Key Employee, that are earned by him
or her after his or her deferral election is filed with the Committee).

(2) Subject to such administrative rules as the Committee may prescribe, a Key
Employee may change, or terminate and thereby void, any deferral election that
he or she has made for the subject Tax Year under the provisions of subparagraph
(1) of this paragraph (a), by completing an appropriate form and filing such
form with the Committee, up to but not after the latest day by which he or she
could still make a deferral election for the subject Tax Year under the
provisions of subparagraph (1) of this paragraph (a) (and provided that, if the
subject Tax Year is the Tax Year in which he or she first becomes a Key
Employee, prior to his or her initial deferral election being used to defer the
receipt of any Basic Salary or Cash Awards of the Key Employee).

(b) Basic Salary and Cash Award Definitions. For purposes of the Plan and with
respect to any Key Employee: (i) “Basic Salary” means the basic salary (not
including awards, bonuses, or any other remuneration not treated by the Company
as part of the Key Employee’s base rate of salary) payable to the Key Employee
by the Company; and (ii) a “Cash Award” means an award or bonus payable in cash
to the Key Employee by the Company, but not including any cash award that
constitutes Performance-Based Compensation or that is issued under CBI’s 1997
Long Term Incentive Plan, 2007 Long Term Incentive Plan, or Short Term Incentive
Plan.

3.2 Election of Deferrals of Performance-Based Awards.

(a) Initial Deferral Election.

(1) Subject to such administrative rules as the Committee may prescribe, a Key
Employee may elect to defer the receipt of any part of a Performance-Based Award
granted to him or her, by completing a deferral form and filing such form with
the Committee while the Key Employee is still a Key Employee and at least six
months before the end of the performance period that relates to the portion of
such award that is being deferred, provided that in no event may such election
be made after the amount of compensation attributable to such award has become
both substantially certain to be paid and readily ascertainable.

 

5



--------------------------------------------------------------------------------

(2) Subject to such administrative rules as the Committee may prescribe, a Key
Employee may terminate and thereby void any deferral election that he or she has
made with respect to a Performance-Based Award under the provisions of
subparagraph (1) of this paragraph (a), by completing an appropriate form and
filing such form with the Committee, up to but at least six months before the
end of the performance period that relates to the portion of such award that is
being deferred.

(b) Special Deferral Election Rule for Performance-Based Restricted Common Share
Award.

(1) When a Participant’s Performance-Based Award is a restricted stock award, an
election made by the Participant to surrender to CBI any of the restricted
Common Shares subject to such award (on a deferral form that is filed with the
Committee while the Key Employee is still a Key Employee and at least six months
before the end of the performance period that relates to such surrendered
restricted Common Shares) shall be deemed to be an election to defer the receipt
of such part of the award for all purposes of this subsection 3.2 and the other
provisions of the Plan.

(2) Notwithstanding the provisions of subparagraph (1) of this paragraph (b) or
any other provision of the Plan, a Key Employee may not elect to defer the
receipt of any part of a Performance-Based Award that is a restricted stock
award (pursuant to the provisions of subparagraph (1) of this paragraph (b) or
otherwise) when such award is granted to the Key Employee after December 31,
2005.

(3) For purposes of the Plan and with respect to any Key Employee, a “restricted
stock award” means an award under which Common Shares are issued to the Key
Employee by the Company pursuant to an agreement that restricts the right of the
Key Employee to dispose of such shares (and that makes such shares forfeitable)
until and unless certain conditions are met. In this regard, a Performance-Based
Award that constitutes the right of a Key Employee to receive a number of Common
Shares (or a cash payment based on the value of a number of Common Shares) in
the future if and when certain conditions are met shall not be considered under
this Plan as a restricted stock award and thus is not affected by the provisions
of this paragraph (b).

(c) Conditions on Validity of Deferral Election. Notwithstanding any other
provision of the Plan, any election that a Key Employee makes under the
foregoing provisions of this subsection 3.2 to defer the receipt of any part of
a Performance-Based Award shall be deemed to be void and of no effect in the
event and when the Key Employee forfeits any right to receive such
Performance-Based Award part (e.g., if and when the Participant fails to satisfy
the conditions necessary to ever become entitled to receive such
Performance-Based Award part or if and when the performance criteria applicable
to such Performance-Based Award part are not satisfied) and in such case no
amounts attributable to such Performance-Based Award part shall be credited to
the Account of the Key Employee under the Plan.

(d) Performance-Based Award Definition. For purposes of the Plan and with
respect to any Key Employee, a “Performance-Based Award” means an award or bonus
granted to the Key Employee by an Employer (including any performance unit award
or performance share award granted under CBI’s 1997 Long Term Incentive Plan or
2007 Long Term Incentive Plan and any award granted under CBI’s Short Term
Incentive Plan and

 

6



--------------------------------------------------------------------------------

regardless of whether or not any such award is otherwise payable in cash or
Common Shares) that constitutes Performance-Based Compensation, provided that
the Key Employee performs services for the Company continuously from a date no
later than the date upon which the performance criteria applicable to such award
are established through the date upon which the Key Employee makes an initial
deferral election with respect to any part of such award under paragraph (a) or
(b) of this subsection 3.2. Notwithstanding the foregoing provisions of this
paragraph (d), in no event shall stock option or stock appreciation right awards
(or restricted stock awards granted after December 31, 2005), including those
granted under CBI’s 1997 Long Term Incentive Plan or 2007 Long Term Incentive
Plan, be considered Performance-Based Awards under this Plan.

3.3 Special Pre-March 15, 2005 Deferral Election Right. Notwithstanding any
other provision of the Plan and pursuant to and in accordance with the terms of
Q&A-21 of Internal Revenue Service Notice 2005-1, the requirements of
subsections 3.1 and 3.2 hereof relating to the timing of deferral elections
shall not be applicable to any election that is made by a Key Employee on or
before March 15, 2005 to defer the receipt of any compensation that both is
subject to the terms of this Plan under the provisions of subsection 1.3 hereof
and relates to services performed by the Key Employee on or before December 31,
2005, provided that (i) the compensation to which the deferral election relates
has not or had not been paid or become payable by the time of the election and
(ii) the election to defer is or was made in accordance with the terms of the
Plan or the Prior Plan that at the time of the election were then in effect.

3.4 Company Match.

(a) Right To Company Match. As of each day (for purposes of this subsection 3.4,
a “Deferral Date”) on which Basic Salary or Cash Award deferrals are credited
under subsection 4.1(a) hereof to the Account of a Key Employee, there shall
also be credited, to such Account under subsection 4.1(d) hereof, an amount
computed in accordance with the provisions of paragraph (b) of this subsection
3.4 (which amount shall be referred to in the Plan as a “Company match”).

(b) Amount of Company Match. The Company match to be credited to a Key
Employee’s Account on any Deferral Date shall be the lesser of:

(1) 66- 2/3% (or such lesser percentage as may be prescribed by the Committee)
of the Key Employee’s Basic Salary and Cash Awards deferred under this Plan on
the Deferral Date; or

(2) 4% (or such lesser percentage as may be prescribed by the Committee) of the
sum of (i) the Key Employee’s Basic Salary and Cash Awards deferred under this
Plan on the Deferral Date plus (ii) the portion, if any, of the Key Employee’s
Basic Salary and Cash Awards that are payable on the Deferral Date but are not
deferred under this Plan and that, combined with the Key Employee’s aggregate
Basic Salary and Cash Awards that were payable in the portion of the calendar
year in which the Deferral Date falls that occurs prior to such date but were
not deferred under this Plan, exceeds the Tax-Qualified Plan Annual Compensation
Limit that applies to such calendar year.

 

7



--------------------------------------------------------------------------------

4. Maintenance and Valuation of Accounts.

4.1 Accounts. An Account shall be established for each Participant in accordance
with the following paragraphs of this subsection 4.1 to reflect the amounts of
(i) his or her Basic Salary, Cash Awards, Performance-Based Awards, and Company
matches that are to be credited to such Account under the provisions of
paragraphs (a), (b), (c), and/or (d) of this subsection 4.1 and (ii) the assumed
investment of such amounts. The Committee shall create subaccounts under any
Participant’s Account to the extent needed administratively (e.g., to account
for different distribution rules that apply to different portions of the
Participant’s Account). For purposes of this Plan, the net investment returns
and losses of the assumed investment of any credits made to a Participant’s
Account, or any Company match that relates to any deferred Basic Salary or Cash
Award credits made to the Participant’s Account, shall be deemed to be
“attributable” to the portion of such Account that reflects such credits.

(a) Crediting To Account of Basic Salary or Cash Award. Subject to such
administrative rules as the Committee may prescribe, any amount of Basic Salary
or a Cash Award deferred by a Participant under the Plan pursuant to the
provisions of section 3.1 hereof shall be credited to the Account of the
Participant as of the day on which such deferred amount would otherwise have
been paid to the Participant.

(b) Crediting To Account of Performance-Based Award. Subject to such rules as
the Committee may prescribe, any part of a Performance-Based Award deferred by a
Participant under the Plan under the provisions of subsection 3.2 hereof shall
be credited to the Account of the Participant as of the latest of (i) the day on
which the performance period applicable to such award part ends, (ii) the first
day on which the Participant has no substantial risk of forfeiture (within the
meaning of Section 1.409A-1(d) of the Treasury Regulations) with respect to such
Performance-Based Award part and the amount of such part has become readily
ascertainable, or (iii) the first day on which any portion of such
Performance-Based Award part would otherwise (but for the deferral election)
have been paid to the Participant or his or her Beneficiary (except that this
clause (iii) shall not apply to any Performance-Based Award part that
constitutes a restricted stock award granted prior to January 1, 2006).

(c) Determination of Common Share Value Credited To Account. When any part of a
Performance-Based Award that is deferred by a Participant under the Plan and
credited to the Account of the Participant is otherwise payable in Common Shares
(or represents a restricted stock award granted prior to January 1, 2006), the
amount credited to the Account as of the day determined under the provisions of
paragraph (b) of this subsection 4.1 shall equal the fair market value
(determined as of such day) of the number of Common Shares that would otherwise
be paid to the Participant (or that would otherwise have their restrictions
lapse under such award part).

(d) Crediting To Account of Company Match. Subject to such rules as the
Committee may prescribe, any amount of a Company match applicable to a
Participant under the provisions of section 3.4 hereof shall be credited to the
Account of the Participant as of the day on which the deferred Basic Salary or
Cash Award to which the Company match relates would otherwise have been paid to
the Participant.

(e) Assumed Investment of Account. Any amounts credited to the Account of a
Participant under paragraphs (a), (b), (c), and/or (d) of this subsection 4.1
shall be assumed

 

8



--------------------------------------------------------------------------------

to have been invested in the investments designated or deemed to be designated
by the Participant on a form provided by and filed with the Committee, and
adjusted by reason of such assumed investments, in accordance with the
provisions of subsection 4.2 hereof.

4.2 Assumed Investments. The Committee shall designate in notices or other
documents provided to Participants a limited number of “assumed investments” for
purposes of the Plan. Such assumed investments will generally be (but will not
be required to be) limited to mutual funds or similar types of investments but
may and generally will include an assumed investment in Common Shares. Some or
all of the assumed investments designated for the Plan may be changed by the
Committee to other assumed investments, effective as of any date, in which case
prior written notice of such change shall be provided by the Committee to all
Participants.

(a) General Rules on Participant Designations of Assumed Investments. The
credits to any Participant’s Account made in accordance with subsection 4.1
hereof shall be assumed to have been invested among such assumed investments,
and in such proportions, as is elected in a writing filed by the Participant
with the Committee, except that any investment direction of the Participant is
subject to such reasonable administrative rules concerning such assumed
investment directions as are adopted or used by the Committee.

(b) Initial Assumed Investment Election. The Participant must elect on or before
the first date a credit is made to the Account established for him or her under
the provisions of subsection 4.1 hereof the assumed investments in which his or
her Account credits are to be initially assumed to be invested and the
proportions of each credit initially assumed to be invested in each designated
assumed investment. Otherwise, the Participant shall be deemed to have elected
that his or her Account credits will not be assumed to be invested in any
investment until he or she makes an investment election under the provisions of
this subsection 4.2 (or, if the Committee in its discretion so decides, the
Participant shall be deemed to have elected that his or her Account credits will
be assumed to be initially invested in an investment or investments chosen by
the Committee).

(c) Change in Assumed Investment Election. Further, the Participant may request
a change in the assumed investments of his or her Account and the proportions of
his or her new Account credits assumed to be invested in each designated
investment to other assumed investments and/or proportions effective as of any
January 1, or as of any other date as the Committee may provide in its
discretion, upon written notice to the Committee prior to such date (or such
earlier date as may be established by the Committee).

(d) Adjustment of Account for Assumed Investment Returns and Losses. The amounts
credited to any Participant’s Account shall be adjusted as of each December 31,
and as of such other dates as the Committee may provide in its discretion, to
reflect the assumed investment returns or losses (since the last prior
adjustment in the Account) that are attributable to the assumed investments in
which his or her Account is deemed to be invested.

(e) Special Assumed Investment Rule for Restricted Common Shares.
Notwithstanding any other provision of the Plan, when any amounts credited to a
Participant’s Account reflect any part of a deferred Performance-Based Award
that is a restricted stock award granted prior to January 1, 2006, the
Participant shall be deemed to have designated such credits to be assumed to be
invested solely in Common Shares from the day such amounts are credited to the
Account until the day that is six months after the day the Participant satisfied
all of the conditions necessary to become entitled to receive such award part.

 

9



--------------------------------------------------------------------------------

4.3 Nonvested Company Match Amounts.

(a) Vesting Conditions on Company Match. In its discretion, the Committee may,
by notice to a Participant on or prior to the date on which a Company match is
credited to the Account of the Participant, condition the right to receive
payments with respect to all or a portion of the part of such Account that
reflects such Company match on the Participant’s completing a minimum period of
service with the Company. If the Committee does so, then, until the Participant
satisfies such condition, the amounts allocated to the part of such Account that
is subject to such condition shall be considered to be “nonvested.”

(b) Effect of Nonvested Status of Company Match. Any portion of the Account of a
Participant that is at any time nonvested under the provisions of paragraph
(a) of this subsection 4.3 shall not in any event, even when the provisions of
section 5 hereof would otherwise permit a distribution of such Account portion
at such time and notwithstanding any provision of section 5 hereof which may be
read to the contrary, be able to be distributed to the Participant or any other
party claiming through the Participant until such Account portion is no longer
nonvested (and any distribution of such Account portion otherwise called for
under section 5 hereof shall to the extent necessary be deferred until, and
shall be made as of, the date such portion is no longer nonvested).

(1) Consistent with the rule set forth in the foregoing provisions of this
paragraph (b) and notwithstanding any other provision of section 5 hereof, any
reference in any provision of section 5 hereof to the amounts allocated to a
portion of the Account of a Participant at any time shall be deemed not to
include the amounts allocated to any part of such Account portion that is then
nonvested and such part shall be treated as if it were a separate class of
Account until it is no longer nonvested.

(2) Further, if a Participant separates from service with the Company (other
than by reason of his or her death) when any portion of the Account established
for him or her is nonvested, he or she shall never be entitled to receive the
amounts allocated to such Account portion and such amounts shall be forfeited on
the date he or she so separates from service with the Company.

4.4 Valuation.

(a) Valuation of Account. The balance of the Account of a Participant shall be
determined periodically (under procedures adopted by the Committee) to reflect
all amounts credited to the Account under the foregoing provisions of this
section 4 since the latest preceding date on which the Account balance was
determined, any gains and losses in the value of the Account’s assumed
investments since the latest date on which the Account balance was determined,
and any payments or forfeitures since the latest preceding date on which the
Account balance was determined.

(b) Account Statements. As soon as practical following the end of each calendar
year, each Participant (or, in the event of his or her death, his or her
Beneficiary) shall be furnished a statement as of December 31 of such calendar
year showing the balance of the

 

10



--------------------------------------------------------------------------------

Participant’s Account, the total increases and reductions made in the balance of
such Account during such calendar year, and, if amounts allocated to such
Account are assumed to have been invested in securities, a description of such
securities including the number of shares assumed to have been purchased by the
amounts allocated to such Account.

4.5 Common Shares Adjustment Rules. To the extent a Participant’s Account is
assumed to have been invested in Common Shares, the following provisions of this
subsection 4.5 shall apply.

(a) Cash Dividends. Whenever any cash dividends are paid with respect to Common
Shares, additional amounts shall be allocated to the Participant’s Account as of
the dividend payment date. The additional amount to be allocated to the Account
shall be determined by multiplying the per share cash dividend paid with respect
to the Common Shares on the dividend payment date by the number of assumed
Common Shares allocated to the Account on the day preceding the dividend payment
date. Subject to such administrative rules as the Committee may prescribe, such
additional amount allocated to the Participant’s Account shall be assumed to
have been invested in additional Common Shares on the day on which such
dividends are paid.

(b) Changes in Common Shares. If there is any change in Common Shares through
the declaration of a stock dividend or a stock split, through a recapitalization
resulting in a stock split, or through a combination or a change in shares, the
number of shares assumed to have been allocated to each Account shall be
appropriately adjusted.

4.6 Fair Market Value of Common Shares. Whenever Common Shares are to be valued
for purposes of the Plan as of any date (such as a date on which distribution of
such shares is to be made by the Company), the value of each such share shall
be: (i) when such date occurs prior to January 1, 2007, the average of the high
and low price per share as reported on the New York Stock Exchange on the latest
business day preceding the subject date for which the valuation is being made;
or (ii) when such date occurs on or after January 1, 2007, the closing price of
a Common Share on the New York Stock Exchange on the latest date preceding the
subject date on which Common Shares were traded on such exchange.
Notwithstanding the foregoing, if Common Shares are not listed on the New York
Stock Exchange on the subject date, then the fair market value of a Common Share
on the subject date shall be determined by the Committee in good faith pursuant
to methods and procedures established by the Committee.

4.7 Convergys Shares. Effective on or about December 31, 1998, CBI distributed
to its shareholders one common share of Convergys Corporation (for purposes of
this subsection 4.7, a “Convergys share”) for each Common Share owned by its
shareholders on the record date of such distribution. Upon such distribution,
any Participant who had an account under the Prior Plan had such account
credited for assumed investment purposes with one Convergys share for each
Common Share then assumed to be held under such account. The following
paragraphs of this subsection 4.7 shall apply to each such Participant.

(a) Right To Switch Assumed Investment From Convergys Shares. The Participant
has had under the terms of the Prior Plan prior to the Effective Amendment Date
and, unless and except to the extent his or her Prior Plan account’s assumed
investment in Convergys shares was changed prior to the Effective Amendment
Date, shall continue to have on and after such date the option of retaining such
assumed Convergys shares investment for his or her

 

11



--------------------------------------------------------------------------------

Account or converting all or a portion of such assumed investment into any other
assumed investments available under the Plan (in accordance with the provisions
of subsection 4.2 hereof); except that any Convergys share credited for assumed
investment purposes to his or her Account by reason of a restricted stock award
granted prior to January 1, 2006 shall be subject to the same restrictions
(including restrictions on switching to other assumed investments) as apply
under such restricted stock award.

(b) Convergys Shares Adjustment Rules. In addition, to the extent a
Participant’s Account is assumed to have been invested in Convergys shares, the
provisions of subsections 4.5 and 4.6 hereof shall apply but as if each
reference in such subsections to Common Shares were instead a reference to
Convergys shares.

4.8 Deduction of Payments or Forfeitures from Account and Cancellation of
Account.

(a) Deduction of Payments and Forfeitures From Account. Any payment, including
an annual installment payment, or forfeiture of any portion of a Participant’s
Account under the provisions of the Plan shall be charged, as of the date such
payment or forfeiture is deemed to be made under the other provisions of this
Plan, to such Account portion (or, in other words, deducted from the amounts
then allocated to such Account portion). Except as is otherwise provided under
administrative policies adopted by the Committee, any such payment or forfeiture
shall be charged among all of the types of assumed investments applicable to
such Account portion, on a pro rata basis.

(b) Cancellation of Account. Further, the Account of a Participant shall be
cancelled, and the amount then allocated to such Account shall be reduced to
zero, on the date as of which the entire amount allocated to the Account at such
time is deemed to be paid to the Participant (or his or her Beneficiary under
this Plan) and/or forfeited under the other provisions of the Plan.

4.9 Account Balance. For purposes of the Plan, the amounts allocated to the
Account of a Participant (i.e., the balance of such Account) at any specific
time shall be deemed to be the net sum of amounts credited, charged, or
otherwise allocated to such Account at such time under the other provisions of
the Plan.

5. Distributions.

5.1 General Distribution Rules. Subject to the following provisions of this
section 5 and the other provisions of the Plan, this subsection 5.1 concerns the
rules for payment of amounts allocated to the Account of a Participant that
normally will apply (except for the special rules described in the following
subsections of this section 5).

(a) Initial Distribution Elections. Subject to the following provisions of this
section 5 and to such administrative rules as the Committee may prescribe, the
Participant may, in any deferral form filed with the Committee and by which he
or she elects to defer the receipt of any portion of his or her Basic Salary,
his or her Cash Awards, and/or his or her Performance-Based Awards, make the
elections described in subparagraphs (1) and (2) of this paragraph (a) with
respect to the payment of all amounts allocated to the Participant’s Account
that are attributable to the credits made to his or her Account by reason of
such deferral election (for purposes of this subsection 5.1, the “subject
deferred amounts”).

 

12



--------------------------------------------------------------------------------

(1) Subject to the provisions of paragraph (c) of this subsection 5.1 and to
such administrative rules as the Committee may prescribe, the Participant may
elect that the date as which the subject deferred amounts shall commence to be
paid (for purposes of this subsection 5.1, the subject deferred amounts’
“commencement date”) shall be any one of the following dates (except to the
extent any of the following dates are not permitted as the subject deferred
amounts’ commencement date under administrative rules of the Committee):

(A) the March 1 of the first calendar year that begins after the date on which
the Participant separates from service with the Company (or, if the Participant
is, on the date on which the Participant separates from service with the
Company, a Specified Employee, the later of such March 1 or the date immediately
following the date which is six months after the date he or she so separates
from service with the Company);

(B) any fixed date (that can be ascertained at the time of such election)
specified by the Participant in such election which is no earlier than the sixth
annual anniversary of the first day of the calendar year for which the
Participant’s Account is established; or

(C) the earlier of, or the later of, the dates described in clauses (A) and
(B) of this subparagraph (1).

In the event the Participant fails in the applicable deferral form to make any
such election as to the subject deferred amounts’ commencement date, then he or
she shall be deemed to have elected that such commencement date shall be the
date described in clause (A) of this subparagraph (1).

(2) Subject to such administrative rules as the Committee may prescribe, the
Participant may also elect to receive the subject deferred amounts in one lump
sum payment made as of the subject deferred amounts’ commencement date or in
substantially equal annual payments over two to ten years, provided that such
election shall not be accepted if the Committee determines that such election is
likely to result (when combined with the payment elections made in any
earlier-filed deferral elections) in less than $5,000 to be paid from the
Participant’s Account in any one calendar year.

(A) If the Participant elects to receive the subject deferred amounts in annual
installments of two or more payments, then (i) the date as of which the first
annual installment payment is to be made shall be the subject deferred amounts’
commencement date and (ii) the date as of which any annual installment payment
other than the first annual installment payment is to be made shall be an annual
anniversary of such commencement date.

(B) In the event the Participant fails in the applicable deferral form to make
any election as to the period over which the subject deferred amounts are to be
paid, then he or she shall be deemed to have elected that such amounts shall be
paid to the Participant in two annual installments, with the first installment
being made as of the subject deferred amounts’ commencement date.

 

13



--------------------------------------------------------------------------------

(b) Subsequent Distribution Elections. The Participant may, by filing an
appropriate form with the Committee not less than twelve months before the
subject deferred amounts’ commencement date that has previously been elected or
deemed to be elected and that would otherwise apply (for purposes of this
paragraph (b), the subject deferred amounts’ “initial commencement date”), elect
to change either or both of the initial elections he or she has made or has been
deemed to have made under paragraph (a) of this subsection 5.1 (with respect to
the commencement date of the payments and the period over which payments will be
made) that apply to the subject deferred amounts, provided that:

(1) any such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the subject deferred amounts’ initial commencement date
occur prior to the expiration of such twelve month period);

(2) any such new election would comply with the provisions of paragraph (a) of
this subsection 5.1 other than for the time as of which such election is made;
and

(3) any such new election must provide for a new commencement date for the
subject deferred amounts that is at least five years after the subject deferred
amounts’ initial commencement date. (If the subject deferred amounts’ initial
commencement date is the earlier or later of two dates (i.e., a date described
in paragraph (a)(1)(C) of this subsection 5.1) but the Participant’s election
made under the provisions of this paragraph (b) only relates to a change in the
payment of the subject deferred amounts should such payment begin as of one of
such dates, then the condition provided under this subparagraph (3) shall be
applied as if the subject deferred amounts’ initial commencement date was only
the date to which the Participant’s election made under the provisions of this
paragraph (b) relates.)

(c) Latest Possible Commencement Date. Notwithstanding any of the foregoing
provisions of this subsection 5.1, in no event shall the subject deferred
amounts’ commencement date be later than (and in no event shall the
Participant’s election as to such commencement date be permitted to provide that
such commencement date be later than):

(1) when the Participant separates from service with the Company prior to
attaining age 55, the March 1 of the first calendar year that begins after the
date on which the Participant so separates from service with the Company (or, if
the Participant is, on the date on which the Participant separates from service
with the Company, a Specified Employee, the later of such March 1 or the date
immediately following the date which is six months after the date he or she so
separates from service with the Company); or

(2) when the Participant separates from service with the Company after attaining
age 55, the later of the March 1 of the first calendar year that begins after
the date on which the Participant so separates from service with the Company
(or, if the Participant is, on the date on which the Participant separates from
service with the Company, a Specified Employee, the later of such March 1 or the
date immediately following the date which is six months after the date he or she
so separates from service with the Company) or the March 1 of the first calendar
year which begins after the Participant’s 65th birthday.

(d) Determination of Specified Employees. For purposes of the provisions of this
subsection 5.1 and all other provisions of the Plan, a Participant shall be
deemed to be a

 

14



--------------------------------------------------------------------------------

“Specified Employee” on each and any day that occurs during any twelve month
period that begins on an April 1 and ends on the next following March 31 (for
purposes of this paragraph (d), the “subject period”) if, and only if, (i) on
any day that occurs in the twelve month period (for purposes of this paragraph
(d), the “identification period”) that ends on the latest Identification Date
that precedes the start of the subject period any corporation or organization
that is then an Employer or Affiliate has stock which is publicly traded on an
established securities market (within the meaning of Section 1.897-1(m) of the
Treasury Regulations) or otherwise and (ii) the Participant meets either the
criteria set forth in subparagraph (1) this paragraph (d) or the criteria set
forth in subparagraph (2) of this paragraph (d):

(1) He or she both (i) is an officer of any Employer or Affiliate on any day
that occurs in the identification period and (ii) he or she receives during the
identification period an aggregate amount of Compensation from the Employers and
Affiliates greater than $130,000 (as adjusted under Section 416(i) of the Code).
For this purpose and in accordance with the terms of Code Section 416(i) and the
Treasury Regulations issued under Section 416 of the Code, no more than 50
employees (or, if less, the greater of three employees or 10% of the employees)
of all of the Employers and Affiliates shall be treated as officers; or

(2) He or she either: (i) is a 5% or more owner of any Employer or Affiliate on
any day that occurs in the identification period; or (ii) both is a 1% or more
owner of any Employer or Affiliate on any day that occurs in the identification
period and receives during the identification period an aggregate amount of
Compensation from the Employers and Affiliates greater than $150,000. For
purposes of this subparagraph (2), a Participant is considered to own 5% or 1%,
as the case may be, of any Employer or Affiliate if he or she owns (or is
considered as owning within the meaning of Code Section 318, except that
subparagraph (C) of Code Section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Employer or Affiliate (or, if the
Employer or Affiliate is not a corporation, at least 5% or 1%, as the case may
be, of the capital or profits interest in the Employer or Affiliate).

(e) Definitions of Terms Used in Specified Employee Determinations. For purposes
of paragraph (d) of this subsection 5.1, the following terms shall have the
meanings hereinafter set forth.

(1) “Affiliate” means: (i) any member of an affiliated service group, within the
meaning of Section 414(m) of the Code, which includes an Employer; and (ii) each
other entity required to be aggregated with an Employer under Section 414(o) of
the Code.

(2) “Identification Date” means December 31. In this regard, CBI has elected
that December 31 serve as the identification date for purposes of determining
Specified Employees in accordance with the provisions of Section 1.409A-1(i) of
the Treasury Regulations.

(3) “Compensation” means, with respect to a Participant and for any
identification period, the sum of:

(A) the Participant’s wages (within the meaning of Section 3401(a) of the Code)
and all other compensation paid during such period to the person by the
Employers and the Affiliates (in the course of their trades or businesses) and
for which

 

15



--------------------------------------------------------------------------------

they are required to furnish the Participant a written statement under
Section 6041(d), 6051(a)(3), or 6052 of the Code (e.g., compensation reported in
Box 1 on a Form W-2), determined without regard to any rules under
Section 3401(a) of the Code that limit the remuneration included in wages based
on the nature or location of the employment or the services performed; and

(B) any amounts which are not treated as the Participant’s Compensation for such
identification period under clause (A) of this subparagraph (3) solely because
such amounts are considered contributions that are made by an Employer or
Affiliate on behalf of the Participant and are not includable in the
Participant’s income for federal income tax purposes by reason of Section 125,
402(e)(3), 402(h), and/or 132(f)(4) of the Code or any other types of deferred
compensation or contributions described in Code Section 414(s)(2) or
Section 1.414(s)-1(c)(4) of the Treasury Regulations.

5.2 Special Pre-December 31, 2008 Distribution Election Right. Notwithstanding
any of the provisions of subsection 5.1 hereof, CBI may, in its discretion and
pursuant to and in accordance with certain transition relief contained in
guidance that is cited in Section XII.A of the preamble to Sections 1.409A-1
through 1.409A-6 of the Treasury Regulations and as such relief was extended in
Internal Revenue Service Notice 2007-86, and by adopting and distributing
written forms, notices, or other written documents, permit any Participant to
make, at any time prior to December 31, 2008 and by filing with the Committee a
writing or form approved or prepared by the Committee, a new election as to the
commencement date of the payments and/or the period over which payments will be
made that will apply to any portion of the amounts allocated to the
Participant’s Account prior to the date of such election (for purposes of this
subsection 5.2, the Participant’s “previously allocated amounts”) and have such
new election treated for all purposes of this Plan as if such new election had
been initially made on a timely basis in accordance with the provisions of
subsection 5.1 hereof.

(a) Conditions on Pre-December 31, 2008 Distribution Election. Notwithstanding
the foregoing: (i) in no event shall any election made under the provisions of
this subsection 5.2 be given any effect under the Plan unless the Participant
actually makes such new election on or before December 31, 2008; and (ii) for
any such election that is made on or after January 1, 2006, any election made
under the provisions of this subsection 5.2 shall not be given any effect under
the Plan to the extent that it attempts to apply to any portion of the
Participant’s previously allocated amounts that would otherwise be paid during
the same calendar year as the calendar year in which the election is made or
attempts to cause any portion of the Participant’s previously allocated amounts
to be paid during the same calendar year as the calendar year in which the
election is made.

(b) Incorporation of Pre-December 31, 2008 Distribution Election Forms. Any
written forms, notices, or other written documents adopted and distributed by
CBI under the terms of this subsection 5.2 shall be deemed to be incorporated
into this Plan and an amendment to this Plan.

5.3 Special In-Service Distribution for Unforeseeable Emergency. Notwithstanding
any other provision of the Plan, a Participant may, by filing an appropriate
form with the Committee, elect to have any portion of the amounts then allocated
to his or her Account under the Plan distributed to him or her as of any date
(for purposes of this subsection 5.3, the “payment date”) that occurs after such
election is filed with the Committee because of an

 

16



--------------------------------------------------------------------------------

unforeseeable emergency, even if the payment date precedes the date as of which
such portion of his or her Account would otherwise be paid under the foregoing
provisions of this section 5. A Participant may also, by filing an appropriate
form with the Committee, elect, because of an unforeseeable emergency, to cancel
and void in its entirety any election that he or she has in effect under the
provisions of section 3 hereof to defer the receipt of compensation that has not
yet as of the payment date become payable and free of any substantial risk of
forfeiture, and any such election shall be considered a request for a
distribution for purposes of this subsection 5.3 that is made on the first date
any such compensation has become payable and free of any substantial risk of
forfeiture.

(a) Conditions For Approval of Hardship Distribution Request. Any distribution
requested under this subsection 5.3 because of an unforeseeable emergency shall
be granted by the Committee if, and only if, the Committee determines that the
requested hardship distribution meets all of the requirements set forth in
paragraphs (b) and (c) of this subsection 5.3.

(b) Hardship Reason Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 5.3 because of an unforeseeable
emergency must be requested by the Participant and certified by him or her to be
on account of the Participant’s severe financial hardship resulting from an
illness or accident of the Participant, the Participant’s spouse, or a dependent
(as defined in Section 152 of the Code, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances as a result of events beyond the control of the
Participant. The need to pay for the funeral expenses of a spouse or dependent
(as defined in Section 152 of the Code, without regard to Code
Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant may also constitute
an unforeseeable emergency for purposes of this subsection 5.3. Written
documentation of the reason for requesting the distribution shall be required.
Whether a distribution is requested on account of an unforeseeable emergency
shall be determined by the Committee on the basis of all facts and
circumstances. In no event shall an unforeseeable emergency for purposes of this
subsection 5.3 be deemed to exist for any reason that would not constitute an
unforeseeable emergency under the provisions of Section 1.409A-3(i)(3) of the
Treasury Regulations.

(c) Financial Need Requirements for Distribution. Any distribution which is
requested by a Participant under this subsection 5.3 because of an unforeseeable
emergency must also be necessary to satisfy the need for the distribution. A
distribution shall be deemed necessary to satisfy such need if, and only if, the
conditions set forth in subparagraphs (1) and (2) of this paragraph (c), and any
other conditions imposed by the Committee in its discretion, are met.

(1) The Participant certifies and provides written evidence that the
distribution is not in excess of the amount of the financial need of the
Participant which has caused the Participant to request the distribution (taking
into account, if applicable, any additional compensation that will become
payable to the Participant by his or her canceling deferral elections under this
Plan in accordance with the second sentence of this subsection 5.3). The amount
of financial need of the Participant may include an amount permitted by the
Committee to cover federal, state, local, or foreign taxes which can reasonably
be anticipated to result to the Participant from the distribution.

 

17



--------------------------------------------------------------------------------

(2) The Participant certifies and provides written evidence (including, when
applicable, a financial statement) that he or she cannot relieve his or her need
for the distribution through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets, or by cessation of
deferrals under this Plan and other deferred compensation plans of the Company.
For purposes hereof, the Participant’s assets are deemed to include those assets
of the Participant’s spouse and minor children that are reasonably available to
the Participant.

(d) Limitation Applicable to Specified Employees. Notwithstanding any of the
foregoing provisions of this subsection 5.3, if (i) a Participant elects a
distribution under this subsection 5.3 by reason of an unforeseeable emergency,
(ii) the date on which the Participant separates from service with the Company
precedes the date on which he or she makes such unforeseeable emergency
distribution election under this subsection 5.3, (iii) the Participant is a
Specified Employee on such separation from service date (as determined under the
provisions of subsection 5.1(d) hereof), and (iv) the Participant elects a
payment date under this subsection 5.3 that is earlier than the date immediately
following the date which is six months after such separation from service date,
then the Participant shall be deemed to have elected that such payment date
shall be the date immediately following the date which is six months after such
separation from service date.

5.4 Death.

(a) Death Before Payments Otherwise Begin. If a Participant dies before the date
as of which any amounts allocated to his or her Account have begun to be paid
under the other provisions of this section 5 (whether such death occurs before
or on or after the Participant’s separation from service with the Company),
then, notwithstanding any other provision of the Plan, the Company shall
(i) make to the Participant’s Beneficiary any payments of the amounts allocated
to the Participant’s Account that during the period beginning on the date of the
Participant’s death and ending on the first business day of the third calendar
quarter following the date of the Participant’s death would have been paid to
the Participant under the other provisions of this section 5 had he or she not
died (but had he or she still separated from service with the Company on the
date of his or her death if he or she had not previously done so), and at the
same times and on the same schedule that would have applied had the Participant
not died (but had he or she still separated from service with the Company on the
date of his or her death if he or she had not previously done so), and
(ii) shall pay to the Beneficiary any still remaining amounts then allocated to
the Participant’s Account in one lump sum as of the first business day of the
third calendar quarter following the date of the Participant’s death.

(b) Death After Payments Begin. If a Participant dies on or after the date as of
which any amounts allocated to his or her Account have begun to be paid under
the other provisions of this section 5, then the Company shall make to the
Participant’s Beneficiary all payments of the amounts allocated to the
Participant’s Account that would have been paid to the Participant after his or
her death under the other provisions of this section 5 had he or she not died
(and at the same times and on the same schedule that would have applied had the
Participant not died).

5.5 Change in Control. Notwithstanding any other provision of the Plan, if a
Change in Control occurs, the amounts allocated to each Participant’s Account
shall be paid to him or her (or, if appropriate, the Participant’s Beneficiary)
in one lump sum as of the day next

 

18



--------------------------------------------------------------------------------

following the date on which such Change in Control occurs; except that any
Participant may, at the same time he or she makes a distribution election under
and in accordance with subsection 5.1 or 5.2 hereof as to any portion of his or
her Account, elect that the provisions of this subsection 5.5 shall not apply to
such Account portion (in which case the distribution of such Account portion
shall be made solely pursuant to the other terms of the Plan and without regard
to this subsection 5.5).

5.6 Cash or Share Form of Payment. Subject to the other provisions of this
subsection 5.6, any payment made under the Plan to a Participant (or a
Participant’s Beneficiary) shall be made in cash to the extent it is
attributable to amounts allocated to the Participant’s Account that are assumed
to be invested other than in Common Shares. Further, subject to the other
provisions of this subsection 5.6, any payment made under the Plan to a
Participant (or a Participant’s Beneficiary) shall be made in Common Shares to
the extent it is attributable to amounts allocated to the Participant’s Account
that are assumed to be invested in Common Shares (except that such payment shall
be made in cash, and not Common Shares, to the extent it is attributable to
amounts credited to the Participant’s Accounts that are assumed to be invested
in a fractional, and not a whole, Common Share).

(a) Determination of Portion of Account Invested in Common Shares. For purposes
of this subsection 5.6, except as is otherwise provided under administrative
policies adopted by the Committee, the portion of any payment made under the
Plan to the Participant (or the Participant’s Beneficiary) that is attributable
to amounts credited to the Participant’s Account that are assumed to be invested
in Common Shares (other than in a fractional Common Share) shall be deemed to be
equal to the product obtained by multiplying the amount described in
subparagraph (1) of this paragraph (a) by the amount described in subparagraph
(2) of this paragraph (a).

(1) The amount applicable to this subparagraph (1) equals the value of the
entire amount of the payment (with such value determined on the date, or on a
date that is set by the Committee and is a reasonable number of days prior to
the date, on which the payment is made).

(2) The amount applicable to this subparagraph (2) equals a fraction, (i) the
numerator of which is the value (on the date, or on a date that is set by the
Committee and is a reasonable number of days prior to the date, on which the
payment is made and determined without regard to the payment) of the amounts
then allocated to the Participant’s Account that are then both assumed to be
invested in a whole number of Common Shares and to which the payment is charged
and (ii) the denominator of which is the value (on the date, or on a date that
is set by the Committee and is a reasonable number of days prior to the date, on
which the payment is made and determined without regard to the payment) of the
entire amount that is then allocated to the Participant’s Account.

(b) Reimbursement of Sale Costs. Subject to the provisions of paragraph (c) of
this subsection 5.6, in connection with the payment of Common Shares to the
Participant (or the Participant’s Beneficiary), CBI shall reimburse the
Participant (or the Participant’s Beneficiary) for all reasonable commission or
similar costs he or she incurs in selling all or a part of such shares within
the two week period (or such longer or shorter period that is set by the
Committee) that begins on the date he or she receives such shares (or, if later,
the date on which all material impediments of federal securities laws to his or
her sale of such shares has ended), provided proper evidence of the amount of
such commission or similar costs and of his or her payment of them is furnished
by the Participant (or his or her Beneficiary) to the Committee.

 

19



--------------------------------------------------------------------------------

(c) Alternative Procedures To Avoid Sale Costs. Notwithstanding the provisions
of paragraph (b) of this subsection 5.6, in lieu of the reimbursements required
under the provisions of paragraph (b) of this subsection 5.6 the Committee may,
in its sole discretion, establish, and notify the Participant (or the
Participant’s Beneficiary) of, procedures that, through arrangements it develops
itself with one or more brokers or through other means, reasonably permit the
Participant (or the Participant’s Beneficiary) the ability to sell such Common
Shares that he or she receives, within the two week period (or such longer or
shorter period that is set by the Committee) that begins on the date he or she
receives such shares (or, if later, the date on which all material impediments
of federal securities laws to his or her sale of such shares has ended), without
incurring any commission or similar costs with respect to the sale of such
shares, provided he or she follows the procedures established by the Committee
for this purpose.

5.7 Distributions for Payment of Taxes.

(a) Distribution for FICA and Related Income Taxes. Notwithstanding any other
provision of the Plan, the Company shall have the right (without notice to or
approval by a Participant, his or her Beneficiary, or any other person) to pay
the Federal Insurance Contributions Act (for purposes of this paragraph (a),
“FICA”) tax imposed under Code Sections 3101, 3121(a), and 3121(v)(2) on
compensation deferred under the Plan with respect to the Participant (for
purposes of this paragraph (a), the “FICA amount”), plus (i) any income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA amount and (ii) any additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes, from the
compensation deferred under the Plan with respect to the Participant (or from
any amounts otherwise payable by the Company to or on account of the
Participant).

(1) However, the total payment that is taken under the provisions of this
paragraph (a) from the compensation deferred under the Plan for the Participant
must not exceed the aggregate of the FICA amount and the income tax withholding
related to the FICA amount.

(2) To the extent payments made in accordance with the provisions of this
paragraph (a) are satisfied from the compensation deferred under the Plan for
the Participant, then the balance in the Participant’s Account shall immediately
be reduced by the amount of such payments.

(b) Distributions for Benefit Payment Tax Withholding Requirements. Also
notwithstanding any other provision of the Plan, the Company shall have the
right (without notice to or approval by a Participant, his or her Beneficiary,
or any other person) to withhold from any amounts otherwise payable by the
Company to or on account of the Participant, or from any payment otherwise then
being made by the Company to the Participant, his or her Beneficiary, or any
other person by reason of the Plan, an amount which the Company determines is
sufficient to satisfy all federal, state, local, and foreign tax withholding
requirements that may apply with respect to such benefit payment made under the
Plan. To the extent such tax withholding requirements are satisfied from any
payment otherwise then being

 

20



--------------------------------------------------------------------------------

made by the Company to the Participant, his or her Beneficiary, or any other
person by reason of the Plan, the amount so withheld shall be deemed a
distribution to the Participant, his or her Beneficiary, or such other person,
as the case may be.

5.8 Administrative Period To Make Payments. The other provisions of this section
5 provide that any payment that is made under the Plan shall occur “as of” a
specific date and sometimes refer to such a date as a “commencement date” or a
“payment date.” However, in accordance with the provisions of
Section 1.409A-3(d) of the Treasury Regulations and in order to permit a
reasonable administrative period for the Company to make payments required under
the Plan, and notwithstanding any other provision of this section 5 or any other
provision of the Plan, any payment that is made under the Plan to or with
respect to a Participant shall be deemed to have been made as of the specific
date as of which it is to be paid under the other provisions of the Plan as long
as it is made on such date or a later date within the same Tax Year of the
Participant (or, if later, by the 15th day of the third calendar month following
such specified date).

5.9 Employer To Make Payment. Unless the Committee otherwise provides, any
payment with respect to a Participant’s Account shall be the liability of and,
subject to the provisions of subsection 7.2 hereof, made by the Employer which
last employs the Participant as a Key Employee prior to the payment.

5.10 Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Committee, is unable to
properly manage the person’s financial affairs may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select, and any such payment shall be
deemed to be payment for such person’s account and shall be a complete discharge
of all liability of the applicable Employer with respect to the amount so paid.

6. Administration of Plan.

6.1 Administrator of Plan. CBI shall be the administrator of the Plan. However,
the Plan shall be administered on behalf of CBI by the Committee. The Committee
shall be the Compensation Committee of the Board, unless and until the Board
appoints a different committee to administer the Plan.

6.2 Powers of Committee. The Committee, in connection with administering the
Plan, is authorized to make such rules and regulations as it may deem necessary
to carry out the provisions of the Plan and is given complete discretionary
authority to determine any person’s eligibility for benefits under the Plan, to
construe the terms of the Plan, and to decide any other matters pertaining to
the Plan’s administration. The Committee shall determine any question arising in
the administration, interpretation, and application of the Plan, which
determination shall be binding and conclusive on all persons (subject only to
the claims procedure provisions of subsection 6.6 below). The Committee may
correct errors, however arising, and, as far as possible, adjust any benefit
payments accordingly.

6.3 Actions of Committee.

(a) Manner of Acting as Committee. The Committee shall act by a majority of its
members at the time in office, and any such action may be taken either by a vote
at a

 

21



--------------------------------------------------------------------------------

meeting or in writing without a meeting. The Committee may by such majority
action authorize any one or more of its members or any agent of it to execute
any document or documents or to take any other action, including the exercise of
discretion, on behalf of the Committee.

(b) Appointment of Agents. The Committee may appoint or employ such counsel,
auditors, physicians, clerical help, actuaries, and/or any other agents as in
the Committee’s judgment may seem reasonable or necessary for the proper
administration of the Plan, and any agent it so employs may carry out any of the
responsibilities of the Committee that are delegated to him or her with the same
effect as if the Committee had acted directly. The Committee may provide for the
allocation of responsibilities for the operation of the Plan.

(c) Conflict of Interest of Committee Member. Any member of the Committee who is
also a Participant in the Plan shall not participate in any meeting, discussion,
or action of the Committee that specifically concerns his or her own situation.

6.4 Compensation of Committee and Payment of Administrative Expenses. The
members of the Committee shall not receive any extra or special compensation for
serving as the administrative committee with respect to the Plan and, except as
required by law, no bond or other security need be required of them in such
capacity in any jurisdiction. All expenses of the administration of the Plan
shall be paid by the Company.

6.5 Limits on Liability. The Company shall hold each member of the Committee
harmless from any and all claims, losses, damages, expenses, and liabilities
arising from any act or omission of the member under or relating to the Plan,
other than any expenses or liabilities resulting from the member’s own gross
negligence or willful misconduct. The foregoing right of indemnification shall
be in addition to any other rights to which the members of the Committee may be
entitled as a matter of law.

6.6 Claims Procedures.

(a) Initial Claim. If a Participant, a Participant’s Beneficiary, or any other
person claiming through a Participant has a dispute as to the failure of the
Plan to pay or provide a benefit, as to the amount of Plan benefit paid, or as
to any other matter involving the Plan, the person may file a claim for the
benefit or relief believed by the person to be due. Such claim must be provided
by written notice to the Committee. The Committee shall decide any claims made
pursuant to this subsection 6.6.

(b) Rules If Initial Claim Is Denied. If a claim made pursuant to paragraph
(a) of this subsection 6.6 is denied, in whole or in part, the Committee shall
generally furnish notice of the denial in writing to the claimant within 90 days
(or, if a Participant’s disability is material to the claim, 45 days) after
receipt of the claim by the Committee; except that if special circumstances
require an extension of time for processing the claim, the period in which the
Committee is to furnish the claimant written notice of the denial shall be
extended for up to an additional 90 days (or, if a Participant’s disability is
material to the claim, 30 days), and the Committee shall provide the claimant
within the initial 90-day (or 45-day) period a written notice indicating the
reasons for the extension and the date by which the Committee expects to render
the final decision.

 

22



--------------------------------------------------------------------------------

(c) Final Denial Notice. If a claim made pursuant to paragraph (a) of this
subsection 6.6 is denied, in whole or in part, the final notice of denial shall
be written in a manner designed to be understood by the claimant and set forth
(i) the specific reasons for the denial, (ii) specific reference to pertinent
Plan provisions on which the denial is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the claimant wishes to appeal
such denial of his or her claim, including the time limits applicable to making
a request for an appeal and, in the event the claim is one for benefits under
the Plan, a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.

(d) Appeal of Denied Claim. Any claimant who has a claim denied under the
foregoing paragraphs of this subsection 6.6 may appeal the denied claim to the
Committee. Such an appeal must, in order to be considered, be filed by written
notice to the Committee within 60 days (or, if a Participant’s disability is
material to the claim, 180 days) of the receipt by the claimant of a written
notice of the denial of his or her initial claim.

(1) If any appeal is filed in accordance with such rules, the claimant (i) shall
be given, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to the claim and
(ii) shall be provided the opportunity to submit written comments, documents,
records, and other information relating to the claim.

(2) A formal hearing may be allowed in its discretion by the Committee but is
not required.

(e) Appeal Process. Upon any appeal of a denied claim, the Committee shall
provide a full and fair review of the subject claim, taking into account all
comments, documents, records, and other information submitted by the claimant
(without regard to whether such information was submitted or considered in the
initial benefit determination of the claim), and generally decide the appeal
within 60 days (or, if a Participant’s disability is material to the claim, 45
days) after the filing of the appeal; except that if special circumstances
require an extension of time for processing the appeal, the period in which the
appeal is to be decided may be extended for up to an additional 60 days (or, if
a Participant’s disability is material to the claim, 45 days) and the Committee
shall provide the claimant written notice of the extension prior to the end of
the initial period. However, if the decision on the appeal is extended due to
the claimant’s failure to submit information necessary to decide the appeal, the
period for making the decision on the appeal shall be tolled from the date on
which the notification of the extension is sent until the date on which the
claimant responds to the request for additional information.

(f) Appeal Decision Notice If Appeal Is Denied. If an appeal of a denied claim
is denied, the decision on appeal shall (i) be set forth in a writing designed
to be understood by the claimant, (ii) specify the reasons for the decision and
references to pertinent provisions of this Plan on which the decision is based,
and (iii) contain statements that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim and, in the event the
appeal involves a claim for benefits under the Plan, of the claimant’s right to
bring a civil action under Section 502(a) of ERISA. The decision on appeal shall
generally be furnished to the claimant by the Committee within the applicable
appeal period that is described above.

 

23



--------------------------------------------------------------------------------

(g) Miscellaneous Claims Procedure Rules. If a Participant’s disability is
material to an applicable claim appeal, then, notwithstanding the foregoing, the
Committee shall appoint other persons who are not either members of the
Committee or subordinates of any such members to conduct the appeal (and any
reference to the Committee in the foregoing paragraphs of this subsection 6.6
that deal with such appeal shall be read to refer to such other appointed
persons). Also, a claimant may appoint a representative to act on his or her
behalf in making or pursuing a claim or an appeal of a claim. In addition, the
Committee may prescribe additional rules which are consistent with the other
provisions of this subsection 6.6 in order to carry out the claim procedures of
this Plan.

7. Funding Obligation.

7.1 General Rule for Source of Benefits. Except as is otherwise provided herein,
all payments of any benefit provided under the Plan to or on account of a
Participant shall be made from the general assets of the Employer which last
employed the Participant as a Key Employee. Notwithstanding any other provision
of the Plan, neither the Participant, his or her Beneficiary, nor any other
person claiming through the Participant shall have any right or claim to any
payment of the benefit to be provided pursuant to the Plan which in any manner
whatsoever is superior to or different from the right or claim of a general and
unsecured creditor of such Employer.

7.2 “Rabbi” Trust. Notwithstanding the provisions of subsection 7.1 hereof, CBI
may, in its sole and absolute discretion, establish a trust (for purposes of
this subsection 7.2, the “Trust”) to which contributions may be made by an
Employer in order to fund the Employer’s obligations under the Plan. If, and
only if, CBI exercises its discretion to establish a Trust, the following
paragraphs of this subsection 7.2 shall apply (notwithstanding any other
provision of the Plan).

(a) Grantor Trust Requirement. The part of the Trust attributable to any
Employer’s contributions to the Trust (for purposes of this subsection 7.2, such
Employer’s “Trust account”) shall be a “grantor” trust under the Code, in that
such Employer shall be treated as the grantor of such Employer’s Trust account
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code.

(b) Creditors Rights Under Trust When Employer Insolvent. Any Employer’s Trust
account shall be subject to the claims of such Employer’s creditors in the event
of such Employer’s insolvency. For purposes hereof, an Employer shall be
considered “insolvent” if either (i) such Employer is unable to pay its debts as
they become due or (ii) such Employer is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

(c) Contributions To Trust. Except as may otherwise be required by the terms of
the Trust itself, an Employer may make contributions to its Trust account for
the purposes of meeting its obligations under the Plan at any time, and in such
amounts, as such Employer determines in its discretion.

(d) Payments From Trust. Any payment otherwise required to be made by an
Employer under the Plan shall be made by such Employer’s Trust account instead
of such Employer in the event that such Employer fails to make such payment
directly and such

 

24



--------------------------------------------------------------------------------

Employer’s Trust account then has sufficient assets to make such payment,
provided that such Employer is not then insolvent. If such Employer becomes
insolvent, however, then all assets of such Employer’s Trust account shall be
held for the benefit of such Employer’s creditors and payments from such
Employer’s Trust account shall cease or not begin, as the case may be.

(e) Remaining Liability of Employer. Unless and except to the extent any payment
required to be made pursuant to the Plan by an Employer is made by such
Employer’s Trust account, the obligation to make such payment remains
exclusively that of such Employer.

(f) Terms of Trust Incorporated. The terms of the Trust are hereby incorporated
by reference into the Plan. To the extent the terms of the Plan conflict with
the terms of the Trust, the terms of the Trust shall control.

8. Amendment and Termination of Plan.

8.1 Right and Procedure to Terminate Plan. CBI reserves the right to terminate
the Plan in its entirety.

(a) Procedure To Terminate Plan. The procedure for CBI to terminate the Plan in
its entirety is as follows. In order to completely terminate the Plan, the Board
shall adopt resolutions, pursuant and subject to the regulations or by-laws of
CBI and any applicable law, and either at a duly called meeting of the Board or
by a written consent in lieu of a meeting, to terminate the Plan. Such
resolutions shall set forth therein the effective date of the Plan’s
termination.

(b) Effect of Termination of Plan. In the event the Board adopts resolutions
completely terminating the Plan, no further benefits may be paid after the
effective date of the Plan’s termination. Notwithstanding the foregoing, the
Plan’s termination shall not affect the payment (in accordance with the
provisions of the Plan) of the Plan’s benefits attributable to compensation the
deferral of which (i) has already been elected by a Participant or otherwise
required under the terms of this Plan, and (ii) cannot still be voided by the
Participant’s election or otherwise under the terms of Sections 1.409A-1 through
1.409A-6 of the Treasury Regulations, by the later of the effective date of the
Plan’s termination or the date such resolutions terminating the Plan are
adopted.

8.2 Amendment of Plan. Subject to the other provisions of this subsection 8.2,
CBI may amend the Plan at any time and from time to time in any respect;
provided that no such amendment shall decrease the benefits attributable to
compensation the deferral of which (i) has already been elected by a Participant
or otherwise required under the terms of this Plan, and (ii) cannot still be
voided by the Participant’s election or otherwise under the terms of Sections
1.409A-1 through 1.409A-6 of the Treasury Regulations, by the later of the
effective date of the amendment or the date the amendment is adopted.

(a) Procedure To Amend Plan. Subject to the provisions of paragraph (b) of this
subsection 8.2, in order to amend the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of CBI and any applicable
law, and either at a duly called meeting of the Board or by a written consent in
lieu of a meeting, to amend the Plan. Such resolutions shall either (i) set
forth the express terms of the Plan amendment or (ii) simply set forth the
nature of the amendment and direct an officer of CBI to have prepared and to
sign on

 

25



--------------------------------------------------------------------------------

behalf of CBI the formal amendment to the Plan. In the latter case, such officer
shall have prepared and shall sign on behalf of CBI an amendment to the Plan
which is in accordance with such resolutions.

(b) Alternative Procedure To Amend Plan. In addition to the procedure for
amending the Plan set forth in paragraph (a) of this subsection 8.2, the Board
may also adopt resolutions, pursuant and subject to the regulations or by-laws
of CBI and any applicable law, and either at a duly called meeting of the Board
or by a written consent in lieu of a meeting, to delegate to any officer of CBI
or to the Committee the authority to amend the Plan.

(1) Such resolutions may either grant the officer or the Committee broad
authority to amend the Plan in any manner the officer or the Committee deems
necessary or advisable or may limit the scope of amendments he, she, or it may
adopt, such as by limiting such amendments to matters related to the
administration of the Plan. In the event of any such delegation to amend the
Plan, the officer or the Committee to whom or which authority is delegated shall
amend the Plan by having prepared and signed on behalf of CBI an amendment to
the Plan which is within the scope of amendments which he, she, or it has
authority to adopt.

(2) Also, any such delegation to amend the Plan may be terminated at any time by
later resolutions adopted by the Board.

(3) Finally, in the event of any such delegation to amend the Plan, and even
while such delegation remains in effect, the Board shall continue to retain its
own right to amend the Plan pursuant to the procedure set forth in paragraph
(b) of this subsection 8.2.

9. Miscellaneous.

9.1 Delegation. Except as is otherwise provided in sections 6 and 8 hereof, any
matter or thing to be done by CBI shall be done by its Board, except that, from
time to time, the Board by resolution may delegate to any person or committee
certain of its rights and duties hereunder. Any such delegation shall be valid
and binding on all persons, and the person or committee to whom or which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by the Board, as the case
may be.

9.2 Non-Alienation of Benefits.

(a) General Non-Alienation Rule. Except to the extent required by applicable
law, no Participant or Beneficiary may alienate, commute, anticipate, assign,
pledge, encumber, transfer, or dispose of the right to receive the payments
required to be made by the Company hereunder, which payments and the right to
receive them are expressly declared to be nonassignable and nontransferable. In
the event of any attempt to alienate, commute, anticipate, assign, pledge,
encumber, transfer, or dispose of the right to receive the payments required to
be made by the Company hereunder, the Company shall have no further obligation
to make any payments otherwise required of it hereunder (except to the extent
required by applicable law).

(b) Exception for Domestic Relations Orders. Notwithstanding the provisions of
paragraph (a) of this subsection 9.2, any benefit payment otherwise due to a
Participant under the Plan shall be made to a person other than the Participant
to the extent necessary to fulfill a domestic relations order (as defined in
Code Section 414(p)(1)(B)).

 

26



--------------------------------------------------------------------------------

9.3 No Spousal Rights. Nothing contained in the Plan shall give any spouse or
former spouse of a Participant any right to benefits under the Plan of the types
described in Code Sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).

9.4 Separation From Service. For all purposes of the Plan, a Participant shall
be deemed to have separated from service with the Company on the date he or she
dies, retires, or otherwise has a separation from service with the Company’s
controlled group. The following subsections of this subsection 9.4 shall apply
in determining when a Participant has incurred a separation from service with
the Company’s controlled group.

(a) Effect of Leave of Service. The Participant’s service with the Company’s
controlled group shall be treated as continuing intact while the Participant is
on military leave, sick leave, or other bona fide leave of absence where there
is a reasonable expectation that the Participant will return to perform services
for the Company’s controlled group (but not beyond the later of the date on
which the leave has lasted for six months or the date on which the Participant
no longer retains a right of reemployment with the Company’s controlled group
under an applicable statute or by contract).

(b) Determination of Separation From Service. For purposes of the Plan, a
separation from service of the Participant with the Company’s controlled group
as of any date shall be determined to have occurred when, under all facts and
circumstances, either (i) no further services will be performed by the
Participant for the Company’s controlled group after such date or (ii) the level
of bona fide services the Participant will perform for the Company’s controlled
group after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or as an independent contractor) by
the Participant for the Company’s controlled group over the immediately
preceding 36-month period (or the full period of the Participant’s service for
the Company’s controlled group if such period has been less than 36 months).

(c) Controlled Group Definition. For purposes of this subsection 9.4, the
“Company’s controlled group” means, collectively, (i) each Employer and
(ii) each other corporation or other organization that is deemed to be a single
employer with an Employer under Section 414(b) or (c) of the Code (i.e., as part
of a controlled group of corporations that includes an Employer or under common
control with an Employer), provided that such Code sections will be applied and
interpreted by substituting “at least 50 percent” for each reference to “at
least 80 percent” that is contained in Code Section 1563(a)(1), (2), and (3) and
in Section 1.414(c)-2 of the Treasury Regulations.

9.5 No Effect On Employment. The Plan is not a contract of employment, and the
terms of employment of any Participant shall not be affected in any way by the
Plan except as specifically provided in the Plan. The establishment of the Plan
shall not be construed as conferring any legal rights upon any Participant for a
continuation of employment, nor shall it interfere with the right of the Company
to discharge any Employee and to treat him or her without regard to the effect
which such treatment might have upon him or her as a Participant in the Plan.
Each Participant (and any Beneficiary of or other person claiming through the
Participant) who may have or claim any right under the Plan shall be bound by
the terms of the Plan.

 

27



--------------------------------------------------------------------------------

9.6 Applicable Law. The Plan shall be governed by applicable federal law and, to
the extent not preempted by applicable federal law, the laws of the State of
Ohio.

9.7 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

9.8 Headings. Headings used throughout the Plan are for convenience only and
shall not be given legal significance.

9.9 Counterparts. The Plan may be executed in any number of counterparts, each
of which shall be deemed an original. All counterparts shall constitute one and
the same instrument, which shall be sufficiently evidenced by any one thereof.

9.10 Application of Code Section 409A. The Plan is intended to satisfy and
comply with all of the requirements of Section 409A of the Code and any Treasury
Regulations issued thereunder. The provisions of the Plan shall be interpreted
and administered in accordance with such intent.

IN ORDER TO EFFECT THE PROVISIONS OF THIS PLAN DOCUMENT, Cincinnati Bell Inc.,
the sponsor of the Plan, has caused its name to be subscribed to this Plan
document, to be effective as of January 1, 2005.

 

CINCINNATI BELL INC. By  

/s/ Christopher J. Wilson

Title  

V.P. General Counsel & Secretary

Date  

 

 

28